41 F.3d 1422w
UNITED STATES of America, Plaintiff-Appellee,v.Joseph NEWTON, Eddie Gregory Batten, Robert Moss, Jr., JohnBrown, Jr., Grady D'Vaughn Reddick, Sean Jackson,Robert Jivens, Willie Lee Palmer, Sr.,Defendants-Appellants.UNITED STATES of America, Plaintiff-Appellee,v.Robert MOSS, Jr., Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Grady D'Vaughn REDDICK, Defendant-Appellant.
Nos. 92-8228, 92-8764 and 94-8376.
United States Court of Appeals,Eleventh Circuit.
Dec. 22, 1994.

1
NOTE: THE COURT HAS WITHDRAWN THIS OPINION.  SEE 44 F.3d 913.